Citation Nr: 0738145	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to service-connected right 
foot condition.

2.  Entitlement to service connection for alcoholism.
  
3.  Entitlement to service connection for residuals of a 
motor vehicle accident, claimed as secondary to alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active service from April 1984 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge in September 2007.  In 
addition to the above claims, the veteran also appealed the 
rating assigned for a fracture of the third metatarsal of the 
right foot.  At his personal hearing in September 2007, he 
withdrew his appeal of that issue.  Therefore, the only 
issues presented for appellate consideration are as set forth 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran has consistently reported, as he is competent to 
do, that his psychosis originated in service after he injured 
his right foot.  In August 1984 he was discharged due to his 
foot disability.  Within a year after his discharge, he 
presented at his primary care physician, in October 1984 with 
complaints of depression due to his foot injury in service.  
The treatment records also reflect that the veteran began 
consuming alcohol to cope with his depression.  

Numerous private and VA medical records have been associated 
with the veteran's claims folder.  The records reflect a 
continuing diagnosis of chronic adjustment disorder with 
mixed symptoms of anxiety and depression.  This in turn 
triggers VA's duty to provide him an examination since there 
is no medical opinion presently on file addressing the 
determinative issue of whether his current psychosis is 
related to his military service, including any injury he may 
have sustained while on active duty.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Consideration of the issues of entitlement to service 
connection for alcoholism and entitlement to service 
connection for residuals of a motor vehicle accident, claimed 
as secondary to alcoholism, are deferred pending completion 
of the above development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together).

Accordingly, the case is REMANDED for the following action:

		1.  Copies of all outstanding records of 
treatment received by 			the veteran for the 
disabilities at issue from VA and non-VA 		
	medical providers since should be obtained and 
made part of 			the record.

2.  The veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist to determine whether his 
current psychosis is related to 
service.  The claims folder must be 
made available to the examiner for 
review and the examiner is requested to 
acknowledge such review in the 
examination report or in an addendum.  
Any necessary tests and studies should 
be accomplished.

The examiner should provide an opinion 
as to whether there is a 50 percent or 
better probability that any current 
psychosis, to include chronic 
adjustment disorder with mixed symptoms 
of anxiety and depression, is causally 
related to any in-service injury or is 
proximately due to, or has been 
aggravated by, his service-connected 
disability.  The examiner should note a 
review of the veteran's private medical 
records from Dr. J. T. Morford, dated 
in October 1984, which show treatment 
for depression beginning within a year 
following the veteran's discharge from 
service and note that his depression 
was a result of the foot disability he 
suffered in service. The question of 
whether alcoholism is due to or a 
component of such psychiatric disorder 
also should be addressed. A complete 
rationale for any opinion expressed 
should be included in the report.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



